Citation Nr: 1455537	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from January 1986 to February 1990, and in the United States Army from February 2005 to December 2005.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard between August 1990 and September 2007, including a verified period of ACDUTRA from June 7, 2003, to June 21, 2003.  See DD Form 214; NGB Form 23A1; June 2003 line of duty report.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The issue on appeal has been recharacterized, as above, to better reflect the benefit sought by the Veteran.

The April 2011 rating decision, in pertinent part, denied the Veteran's petition to reopen a previously denied claim of service connection for a lumbosacral spine disability.  That same month, the Veteran filed a notice of disagreement with the RO's decision.  In January 2012, the RO issued a statement of the case, wherein it found new and material evidence had been received to reopen the Veteran's claim, but denied service connection for the disability.  In March 2012, the Veteran perfected an appeal of this issue.  In June 2013, the Veteran testified at a hearing before the Board in Boise, Idaho.  A transcript of the hearing is associated with the claims file.

Although the RO determined that new and material evidence had been received to reopen the Veteran's claim, the Board must determine on its own whether new and material evidence has been received to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of service connection for a lumbosacral spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's claim for service connection for a lumbosacral spine disability.  The Veteran did not perfect an appeal.

2.  Evidence received since the June 2008 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the Veteran's claim for entitlement to service connection for a lumbosacral spine disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for a lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim, as well as the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
The notice letter provided to the Veteran in February 2011 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for a lumbosacral spine disability.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not necessary.

New and Material Evidence

A June 2008 rating decision denied the Veteran's claim for service connection for a lumbosacral spine disability.  The Veteran did not perfect an appeal of the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the June 2008 rating decision, the Veteran submitted additional medical evidence reflecting continued complaint and treatment for chronic low back problems and a new diagnosis of sacroiliitis.  See, e.g., Eastern Idaho Spine Center records dated in January, February, and March 2013.  Additionally, the Veteran underwent a VA medical examination for her thoracolumbar spine and testified at a hearing before the Board in support of her appeal.

The Board concludes that the additional evidence described above is new and material with respect to the Veteran's service connection claim for a lumbosacral spine disability.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for a lumbosacral spine disability is reopened.


ORDER

New and material evidence having been received; the claim of service connection for a lumbosacral spine disability is reopened and, to that limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a lumbosacral disability, which she contends developed from injuries initially incurred during a period of ACDUTRA in June 2003.  Specifically, the Veteran injured her back and tailbone in June 2003 when she "lost her balance and fell from the back of [a] trailer to the ground[.]"  See transcript at 5, 8; see also June 2003 line of duty report.  In August 2005, the Veteran injured her neck and "reinjured" her tailbone when a truck in which she was a passenger hit a hole "going about 45 miles an hour."  The Veteran "slammed into the top of the truck and then slammed back down onto the seat[.]"  See transcript at 6-7; see also August 2005 line of duty report.

In December 2011, the Veteran was afforded a VA compensation and pension examination in support of her appeal.  The examination report reflected diagnosis of degenerative disc disease of the lumbar spine.  With regard to etiology, the examiner opined that the degenerative disc disease clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In his rationale, the examiner explained that the Veteran's medical records showed no evidence of aggravation.  The examiner cited to x-rays taken in June 2003, which showed mild degenerative changes, and then to a MRI taken at VA in May 2007, which also showed mild degenerative changes.  According to the examiner, because the "findings [were] unchanged . . . there [was] no evidence of 'aggravation' (permanent worsening beyond natural progression) of the back condition."

At her Board hearing in June 2013, the Veteran testified that she continued to receive ongoing VA and private treatment for pain and mobility issues related to her low back and sacroiliac joint, including steroid injections.  See transcript at 4, 9-11.  She also submitted private medical records from Eastern Idaho Spine Center reflecting a new diagnosis of sacroiliitis, which she contends is a residual of her initial injuries.

In light of the foregoing, the Board finds that an addendum to the December 2011 VA examination and opinion is necessary to assess the newly received medical evidence described above.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Such development specifically includes updated treatment records from Eastern Idaho Spine Center.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Refer the claims file and a copy of this Remand to the December 2011 VA examiner for an addendum opinion.  If that examiner is unavailable, refer the claims folder to another examiner.  If further testing or examination is deemed necessary, this should be done. 

After reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's lumbosacral spine disability, to include her diagnosed sacroiliitis, was caused by or otherwise related to the Veteran's active military service.

In offering the requested opinion, the examiner should consider and discuss whether the June 2003 and August 2005 incidents led to the development of the Veteran's current lumbosacral spine disability, to include her diagnosed sacroiliitis.

If an opinion cannot be made without resort to speculation, the examiner must provide an explanation 

as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and her representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


